Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Hoffman on 08/11/2022.
The amended claims are listed below.
Claim 1: Insert the phrase “and aldehyde” immediately after the recitation “Phenolic acids” (lines 2 and 8); change the recitation “comprise” (lines 8, 11, 13, 15, and 17) to “are selected from”; and replace the recitation “oxide comprises” (line 18) with “oxide, if presents, is selected from”.
Claim 2: Insert the phrase “and aldehyde” immediately after the recitation “Phenolic acids” (line 3).
Claim 3: Insert the phrase “and aldehyde” immediately after the recitation “Phenolic acids” (line 3).
Claim 4: Change the recitation “acids comprise” (line 2) to “acids and aldehyde are selected from”.
Claim 5: Change the recitation “comprise” (line 2) to “are selected from”.
Claim 6: Change the recitation “comprise” (line 2) to “are selected from”.
Claim 7: Change the recitation “comprise” (line 2) to “are selected from”.
Claim 8: Change the recitation “comprise” (line 2) to “are selected from”.
Claim 9: Change the recitation “comprises” (line 2) to “is selected from”.
Claim 11: Change the recitation “pharmaceutical preparation” (lines 1 and 3) to “pharmaceutically formulated preparation”; and replace the recitation “the balance balanced is” (line 3) with “the remaining percentage is other”.
Claim 12: Change the recitation “pharmaceutical” (line 1) to “pharmaceutically formulated”; replace the recitation “characterized in that, the” (lines 1 to 2) with “wherein the other”; and insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 2).
Claim 13: Change the recitation “pharmaceutical” (line 1) to “pharmaceutically formulated”; replace the recitation “characterized in that, the” (line 1) with “wherein the other”; insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 2); delete the recitation “preferably” (lines 2-4 and 7-11, a total of 8 locations); change every semicolon “;”(lines 3-5 and 7-12) to comma “,”; and replace the recitation “cellulose and the derivative” (line 9) with “cellulose or the derivative”.
Claim 14: Change the recitation “pharmaceutical” (lines 1 and 2) to “pharmaceutically formulated”; replace the recitation “characterized in that,” (line 1) with “wherein”; insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 2); delete the recitation “preferably” (lines 2, 3, and 5, a total of 3 locations); change every semicolon “;”(lines 3-6) to comma “,”; and replace the recitation “tablets and” (line 3) and “capsules and” (lines 3 to 4) with “tablets,” and “capsules,”, respectively.
Claim 15: Change the recitation “pharmaceutical” (lines 1 and 2) to “pharmaceutically formulated”; replace the recitation “characterized in that,” (line 1) with “wherein”; insert the phrase “the group consisting of” immediately after the recitation “selected from” (line 2); delete the recitation “preferably” (lines 2 and 4, a total of 2 locations); and change the recitation “pellets and pastes; and” (line 3) to “pellets, pastes,”.
Claim 16: Change the recitation “pharmaceutical” (lines 1 and 2) to “pharmaceutically formulated”; replace the recitation “characterized in that,” (line 1) with “wherein”; change the recitation “forms further comprises excipients” (line 2) to “forms comprises the other pharmaceutically acceptable carriers selected from excipients”; and replace the recitation “, and/or wetting agents” (last line) with “, wetting agents, or a combination of distinct agents thereof”.
Claim 17: Change the recitation “pharmaceutical” (line 1) to “pharmaceutically formulated”; replace the recitation “characterized in that,” (line 1) with “wherein”; delete the recitation “preferably,” (lines 3 and 7, a total of 2 locations); change the recitation “low-substituted” (line 4) to “substituted”; and delete the recitation “light” (line 5).
Claim 18: Change the recitation “pharmaceutical” (line 1) to “pharmaceutically formulated”; replace the recitation “characterized in that,” (line 1) with “wherein”; change the recitation “and/or” (lines 4 and 8) to “or”; delete the recitations “preferably,” (line 5) and “light” (line 6); change the recitation “low-substituted” (line 7) to “substituted”; and replace the recitation “glycollate” (last line) with “glycolate”.
Claim 19: Change the recitation “pharmaceutical” (line 1) to “pharmaceutically formulated”; replace the recitation “characterized in that,” (line 1) with “wherein”; delete the recitation “preferably,” (lines 4 and 8); change the recitations “preferably edible” (line 4), “preferably aluminum” (line 6), and “preferably ß-carotene” (line 7) to “selected from one or more of edible”, “selected from aluminum”, and “selected from one or more of ß-carotene”, respectively; and insert the conjunction “and” immediately before the recitation “edible Blue” (line 5).
Claim 20: Delete the recitation “or preventing” (line 1); change the recitation “pharmaceutical” (line 2) to “pharmaceutically formulated”; delete the recitation “having or at risk of” (line 3); change the recitation “damage and/or heart failure” (line 4) to “damage, heart failure, or both.”; and delete the recitation “, wherein… ejection fraction..” lines 4-6).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/08/2022 has been entered. Claim 10 is cancelled. Claims 1-9 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 01/12/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/11/2022 is withdrawn.  Claims 11-20, directed to a pharmaceutically formulated preparation comprising the composition of claim 1 and a method of using the composition of claim 1 or claim 11, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-9 and 11-20 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/CN2019/081505 filed on 04/04/2019 and claims foreign priority of CHINA 201810302178.X filed on 04/04/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, is pertinent only if the interference arises.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 05/09/2022 has been considered.

Withdrawn Specification/Claim Objections/Rejections
The objection of Specification because of incorrect nomenclature, as set forth on page 4 of the Non-Final Rejection mailed on 04/11/2022, is withdrawn in view of amended Specification filed on 07/08/2022. 
The objection of claims 2-9 because of incorrect recitation, as set forth on page 4 of the Non-Final Rejection mailed on 04/11/2022, is withdrawn in view of amended claims.
The rejection of claims 1-9 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 04/11/2022, is withdrawn in view of amended claim 1, which recites combinations of Markush group of specific species that are not well-understood or conventional. Claims 2-9 depend from claim 1. 
The rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. as evidenced by Zhang et al. and Wang et al., as set forth on pages 8-12 of the Non-Final Rejection mailed on 04/11/2022, is withdrawn in view of amended claim 1. Claims 2-9 depend from claim 1.  
The rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 9,211,310 as evidenced by Wang et al., Zhang et al. and Wang et al., as set forth on pages 13-17 of the Non-Final Rejection mailed on 04/11/2022, is withdrawn in view of amended claim 1. Claims 2-9 depend from claim 1.

Allowable Subject Matter
The amended claims 1, 11, and 20 are allowed. Claims 2-9, depending from claim 1; and claims 12-19, depending from claim 11, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A pharmaceutical composition, comprising the following components: Phenolic acids and aldehyde in an amount of 2-20 parts by weight; Flavonoids in an amount of 0.5-5 parts by weight; Tanshinones in an amount of 0.005-0.5 part by weight; Saponins in an amount of 5-20 parts by weight; and Volatile oils in an amount of 10-18 parts by weight; wherein, the phenolic acids and aldehyde are selected from Danshensu, protocatechuic aldehyde, salvianolic acid T, salvianolic acid U, salvianolic acid D, salvianolic acid G, rosmarinic acid, lithospermic acid, salvianolic acid B, salvianolic acid A, isosalvianolic acid C, or any combination thereof; the flavonoids are selected from calycosin-7-glucoside, ononin, calycosin, formononetin, or any combination thereof; the tanshinones are selected from dihydrotanshinone I, cryptotanshinone, tanshinone I, tanshinone IIA, or any combination thereof; the saponins are selected from notoginsenoside R1, ginsenoside Rg1, ginsenoside Rb1, astragaloside, ginsenoside Rd, or any combination thereof; the volatile oils are selected from trans-nerolidol, nerolidol oxide, or both; and the nerolidol oxide, if presents, is selected from (3R,6S,7R)-3,7,11-trimethyl-3,7-epoxy-1,10-dodecadien-6-ol, (3R,6R,7S)-3, 7,11-trimethyl-3,7-epoxy-1,10-dodecadien-6-ol, (3S,6R,7S)-3, 7,11-trimethyl-3,6-epoxy-1,10-dodecadien-7-ol, (3S,6S,7R)-3,7,11-trimethyl-3,6-epoxy-1,10-dodecadien-7-ol, or any combination thereof; claim 11, directed to A pharmaceutically formulated preparation, comprising the pharmaceutical composition according to claim 1, wherein, the pharmaceutical composition accounts for 0.1-99.9 wt% of the pharmaceutically formulated preparation, and the remaining percentage is other pharmaceutically acceptable carrier(s); and claim 20, directed to A method for treating myocardial damage or heart failure, comprising administering an effective amount of the pharmaceutical composition according to claim I or the pharmaceutically formulated preparation according to claim 11 to a subject having myocardial damage, heart failure, or both, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 04/11/2022, in which Wang et al. (Chromatographia 72:431-440, 2010) disclosed Qishenyiqi dropping pills consisting of Astragalus membranaceus, Radix Salviae Miltiorrhizae, Panax notoginseng, and Dalbergia odorifera. The main compounds in these four component plants include several groups of natural products, for example, salvianolic acids, flavonoids, isoflavones, notoginsengs, panaxsaponins, and volatile oils. Ten batches of Qishenyiqi dropping pills (commercial product) were kindly donated by Tasly Pharmaceutical (Tianjin China). LC–DAD chromatograms obtained from analysis of sub-chemomes I (a): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. LC–DAD–ESI–MS–MS identification of the compounds in sub-chemome I: 
    PNG
    media_image2.png
    200
    396
    media_image2.png
    Greyscale
. LC–DAD chromatograms obtained from analysis of sub-chemomes II (b):
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. LC–PDA–ESI–MS–MS identification of the sub-chemome II: 
    PNG
    media_image4.png
    38
    376
    media_image4.png
    Greyscale

    PNG
    media_image4.png
    38
    376
    media_image4.png
    Greyscale
 (page 432, col. 2, para. 2; page 433, col. 1, para. 2; page 436, Fig. 4; page 437, Table 3; page 438, Table 4). Zhang ‘2012 (Int. J. Mol. Sci. 13:13621-13666, 2012, cited here to provide evidence that Salvia miltiorrhiza contains additional compounds of this application) disclosed that more than 90 chemical constituents have been identified in Danshen, the dried root or rhizomes of Salvia miltiorrhiza Bunge. Tanshinones are a class of lipophilic abietane diterpene compounds, including cryptotanshinone, tanshinone IIA, tanshinone I, and dihydrotanshinone I. Hydrophilic constituents from Danshen include danshensu (also known as salvianic acid A or salvianic acid B), protocatechuic acid, protocatechuic aldehyde, rosmarinic acid, salvianolic acid A, salvianolic acid B, and salvianolic acid C (lithospermic acids A–C, or magnesium lithospermates A–C, or tanshinoates A–C). Wang ‘2014 (Fitoterapia 95:16-21, 2014, cited here to provide evidence that Dalbergia odorifera contains additional compounds of this application) disclosed that the essential oil of Dalbergia odorifera T. Chen. was chiefly composed of trans-nerolidol, β-bisabolene and trans-β-farnesene. Five new sesquiterpenes (1–5), along with ten known sesquiterpenes, were isolated from the heartwood of Dalbergia odorifrea T. Chen, including rel-(3S,6R,7S)-3,7,11-trimethyl-3,6-epoxy-1,10-dodecadien-7-ol (
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
), rel-(3S,6S,7R)-3,7,11-trimethyl-3,6-epoxy-1,10-dodecadien-7-ol (
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
), and 6α-hydroxycyclonerolidiol (
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
). Compound 1 was elucidated to be rel-(3R,6R,7S)-3,7,11-trimethyl-3,7-epoxy-1,10-dodecadien-6-ol (
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 ) (page 16, left col., para. 1; page 18, right col., para. 1; page 19, left col. para. 1). However, the references did not teach or suggest the limitations “the phenolic acids and aldehyde are selected from Danshensu, protocatechuic aldehyde, salvianolic acid T, salvianolic acid U, salvianolic acid D, salvianolic acid G, rosmarinic acid, lithospermic acid, salvianolic acid B, salvianolic acid A, isosalvianolic acid C, or any combination thereof; the flavonoids are selected from calycosin-7-glucoside, ononin, calycosin, formononetin, or any combination thereof; the tanshinones are selected from dihydrotanshinone I, cryptotanshinone, tanshinone I, tanshinone IIA, or any combination thereof; the saponins are selected from notoginsenoside R1, ginsenoside Rg1, ginsenoside Rb1, astragaloside, ginsenoside Rd, or any combination thereof; the volatile oils are selected from trans-nerolidol, nerolidol oxide, or both; and the nerolidol oxide, if presents, is selected from (3R,6S,7R)-3,7,11-trimethyl-3,7-epoxy-1,10-dodecadien-6-ol, (3R,6R,7S)-3, 7,11-trimethyl-3,7-epoxy-1,10-dodecadien-6-ol, (3S,6R,7S)-3, 7,11-trimethyl-3,6-epoxy-1,10-dodecadien-7-ol, (3S,6S,7R)-3,7,11-trimethyl-3,6-epoxy-1,10-dodecadien-7-ol, or any combination thereof”, required by claims 1, 11, and 20 to exclude other components presented in plant extract, disclosed in the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 and 11-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623